Citation Nr: 9932788	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left ankle injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a July 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
that he is currently suffering from residuals of a head 
injury.

2.  The RO denied the veteran's claims of entitlement to 
service connection for residuals of a left ankle injury and a 
back disorder in May 1983.  The veteran was notified of the 
denial and of his appellate rights, but he did not appeal the 
decision.

3.  The veteran's submission of a March 1992 letter from his 
nephew bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
to decide fairly the merits of the claim.

4.  The veteran has not submitted competent medical evidence 
of a nexus between his residuals of a left ankle injury and 
an in-service injury.

5.  The veteran has not submitted competent medical evidence 
of a nexus between his back disorder and an in-service 
injury.



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of a head injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The RO's decision of May 1983 denying service connection 
for residuals of a left ankle injury and a back disorder is 
final.  38 C.F.R. § 5108; 38 C.F.R. §§ 20.302, 20.1103 
(1999).

3.  Evidence received subsequent to the RO's May 1983 
decision is new and material; thus, the requirements to 
reopen the claims of entitlement to service connection for 
residuals of a left ankle injury and a back disorder have 
been met.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1104.

4.  The veteran's claim of entitlement to service connection 
for residuals of a left ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a).

5.  The veteran's claim of entitlement to service connection 
for a back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  The threshold question for the Board is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well-grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim of service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service disease or injury.  Lay or 
medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Id. at 1467-68.

A veteran may also establish a well-grounded claim of service 
connection under the chronicity provision of 38 C.F.R. 
§ 3.303(b), which is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists.  Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence.  If the chronicity provision is 
not applicable, a claim still may be well grounded pursuant 
to the same regulation if the evidence shows that the 
condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488, 495-98 (1997).

In this case, the veteran maintains that he currently suffers 
from residuals of a left ankle injury and a back disorder 
resulting from an injury incurred during his period of active 
service.  The veteran's service medical records are 
unavailable because they were destroyed by a July 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The United States Court of Appeals for Veterans 
Claims (Court) has found that in such situations, VA has a 
heightened duty to assist the veteran in developing the facts 
pertinent to his or her claim.  See Cuevas v. Principi, 3 
Vet.App. 542, 548 (1992).

VA has met this duty, but all attempts to reconstruct the 
veteran's service medical records have been unsuccessful.  
Center officials at the National Archives reported in a 
November 1992 letter that they were unable to identify the 
unit with which the veteran served in Germany.  Records did 
not reflect that his unit in the 315th Engineer Battalion had 
served in Germany during the time in which the veteran had 
claimed that his injury occurred.  The officials searched 
rosters for the 15th Engineer Battalion and the 317th Engineer 
Battalion, groups located in Germany in 1955 and 1956, but 
the veteran did not appear as a member.  In addition, morning 
reports of the 11th Field Hospital in Augsburg, Germany, were 
searched from August 1955 to December 1955, but no mention of 
the veteran was made.

By a September 1997 substantive appeal, the veteran indicated 
that his unit was based in Ft. Jackson, South Carolina, and 
that one company had been detached to Germany.  He reported 
that he was a part of the detached company.  In response, the 
RO sent a computer request dated April 1999 to the NPRC 
advising them of the veteran's unit.  NPRC was requested to 
make a search of sick logs and reports, hospital and 
infirmary reports, and any other records to verify the injury 
and treatment that the veteran underwent in either August 
1955 or September 1955.  A computer reply dated August 1999 
from the NPRC reflected that nothing was found during that 
search.  These attempts to assist the veteran in developing 
the facts pertinent to his claim fulfill the VA's heightened 
duty to assist him as the result of the NPRC fire.  Thus, no 
further duty to assist the veteran is required pursuant to 
38 U.S.C.A. § 5107(a).  See also Porter v. Brown, 5 Vet.App. 
223, 237 (1993) (VA has no duty to seek and obtain that which 
does not exist).

The veteran did not state the specific nature or 
circumstances of his in-service injury in his statements to 
the RO.  He contends, nevertheless, that he has a small plate 
in his head as the result of his active duty in Germany.  The 
veteran's nephew submitted a March 1992 letter indicating 
that the veteran told him in August 1955 that he had fallen 
down a mountain while on maneuvers with his outfit.  The 
veteran's statements about his in-service head injury are 
presumed credible for purposes of determining whether his 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993); see also 38 U.S.C.A. § 1154(b).  Thus, the Board 
assumes for the purposes of well groundedness that he 
suffered the in-service head injury in Germany.

However, even assuming without deciding that he sustained an 
in-service head injury, the veteran has not submitted 
competent medical evidence that he is currently suffering 
from residuals of that injury.  The only competent medical 
evidence in the record is a July 1982 letter from D.B. 
Soriano, M.D.  It addresses a left ankle degeneration and 
mild arthritis of the lumbar spine, but does not refer to 
residuals of a head injury.  In fact, no other evidence of 
record addresses residuals of a head injury.

Although the veteran contends that he is suffering from 
residuals of a head injury, as a layperson with no medical 
training or expertise, he is not qualified to make a 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Court has stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  Id.  The Board also observes 
that even assuming without deciding that he has residuals of 
a head injury, no competent medical evidence serves to 
fulfill the nexus requirement between his current condition 
and the in-service head injury.  In summary, the veteran is 
notified he must produce a medical diagnosis of residuals of 
a head injury and competent medical evidence of a nexus 
between the residuals and the in-service head injury.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim of service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  Epps v. Gober, 126 F.3d 
1464, 1468 (1997).  As the Board is not aware of the 
existence of additional evidence that might well ground his 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

Residuals of a left ankle injury and a back disorder

In its May 1983 denials of the veteran's claims of 
entitlement to service connection for residuals of a left 
ankle injury and a back disorder, the RO considered the July 
1982 letter from D.B. Soriano, M.D.  As mentioned previously, 
the RO did not consider the veteran's service medical 
records.  By letter dated June 1983, the RO notified the 
veteran of the denial of service connection for residuals of 
a left ankle injury and a back disorder.  The veteran did not 
initiate an appeal.  Thus, the RO's May 1983 decision is 
final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 20.1103.

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet.App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).

Pertinent evidence associated with the claims file since May 
1983 includes: (1) a March 1992 letter from the veteran's 
nephew; (2) a July 1997 Notice of Disagreement; (3) a 
September 1997 substantive appeal; (4) the veteran's October 
1997 statement; (5) numerous correspondence related to 
attempts by the RO to obtain military personnel and medical 
records, and; (6) an October 1999 statement from the 
veteran's accredited representative.  In his March 1992 
letter, the nephew stated he had visited the veteran in 
August 1955 in the veteran's barracks and saw him with a cast 
on his left leg.  The veteran told the nephew that he had 
fallen down a mountain while out on maneuvers with his 
outfit.

In March 1997, the veteran filed a request to have his claims 
reopened on the basis of new and material evidence.  The 
question before the Board is whether the evidence submitted 
by the veteran is in fact new and material.  The March 1992 
letter from the nephew bears directly and substantially upon 
the specific matter under consideration because it is 
probative of the issue at hand, i.e., whether the veteran 
sustained an injury while he was on active service in 
Germany.  The letter is more probative because of the paucity 
of service information following destruction of his medical 
records.  The evidence is new in that it was not part of the 
record at the time of the May 1983 RO decision.  Moreover, 
the Board finds that the evidence is so significant that it 
must be considered to fairly decide the merits of the claim.  
Accordingly, the veteran's claims of service connection for 
residuals of a left ankle injury and a back disorder are 
reopened.

Having reopened the veteran's claims of service connection 
for residuals of a left ankle injury and a back disorder, the 
next step is consideration of the claims on a de novo basis.  
In Elkins v. West, 12 Vet.App. 209 (1999), the Court held 
that once a claim for service connection has been reopened on 
presentation of new and material evidence, VA must determine 
whether, based on all the evidence of record, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Only after 
a determination that the claim is well grounded may VA 
proceed to evaluate the merits of the claim, provided that 
VA's duty to assist the veteran with the development of facts 
pertinent to his claim under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet.App. 203 (1999).  In 
cases where the underlying claim subject to reopening is 
clearly not well grounded, generally presuming the 
credibility of the evidence of record, a remand for 
application of 38 C.F.R. § 3.156(a) and Hodge is unnecessary 
because the failure to apply this regulation under such 
circumstances would not be prejudicial to the claimant.  Id. 
at 15; see 38 U.S.C.A. § 7261(b); Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

As noted above, the only competent medical evidence of record 
is the July 1982 letter from Dr. Soriano, who indicated that 
the veteran's left ankle had fairly mild post-traumatic 
degeneration and his low back had mild arthritis.  However, 
Dr. Soriano did not offer an opinion as to the etiology of 
these conditions.  No other competent medical evidence of 
record provides a nexus between the veteran's left ankle 
degeneration and low back arthritis and an in-service injury.  
Again, the veteran is not qualified to offer an opinion where 
a medical determination is involved.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The lay evidence 
of record, alone, does not provide a sufficient basis upon 
which to find these claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992).  Here, the veteran has not met his burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that his claims for service connection 
are well grounded.  In the absence of competent medical 
evidence to support the veteran's claims, his claims of 
entitlement to service connection for residuals of a left 
ankle injury and a back disorder must be denied as not well 
grounded.  Because his claims are not well grounded, VA has 
no further duty to assist the veteran in development of the 
record.  See Epps v. Gober, 126 F.3d 1446, 1467-68 (Fed. Cir. 
1997). ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make his 
claims well grounded.  As such, there is no further duty on 
the part of VA under 38 U.S.C.A. § 5103(a) to notify the 
veteran of the evidence required to complete his application 
for the claimed benefits.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cor. 1997).


ORDER

A well-grounded claim not having been submitted, service 
connection for residuals of a head injury is denied.

New and material evidence having been submitted, the claim of 
service connection for residuals of a left ankle injury is 
reopened.  However, a well-grounded claim not having been 
submitted, service connection for residuals of a left ankle 
injury is denied.

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened.  However, 
a well-grounded claim not having been submitted, service 
connection for a back disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

